Citation Nr: 1022412	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from June 1945 to November 
1945 and from September 1952 to May 1954.  He died in 
September 2001.  The appellant is the Veteran's surviving 
spouse.  Also listed on the title page of this decision is 
the appellant's legal guardian, her daughter.   

This matter comes before the Board of Veterans' Appeals ( 
Board) on appeal from December 2004 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied 
entitlement to DIC under 38 U.S.C.A. § 1151. 

This matter was before the Board in March 2006, at which time 
the Board remanded it for further development, to include 
addressing the appellant's DIC claim under 38 U.S.C.A. § 1511 
for the death of the Veteran as a result of hospitalization 
or medical or surgical treatment or examination by the VA.  
The development requested in that remand was undertaken and 
the case was returned to the Board for appellate 
consideration.

Subsequently, the case was again before the Board in 
September 2009 at which time the Entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1151 was remanded, primarily in order to obtain a 
medical opinion.  A review of the file reflects that there 
has been substantial compliance with the actions requested in 
that remand and the case has returned to the Board for 
appellate consideration.  See also D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board's 
remand directives is required).

As was noted in the 2009 Board remand, it does not appear 
that the appellant is represented in this appeal.  The 
appellant through her power of attorney had selected the 
Puerto Rico Public Advocate for Veterans Affairs as her 
representative in June 2002.  There is evidence in the claims 
folder that indicates that the power of attorney was revoked 
and it does not appear that the appellant has selected 
another representative through a power of attorney.  As such, 
the Board concludes that the appellant has elected to proceed 
without representation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died at the VAMC in Puerto Rico in September 
2001 at the age of 80.  The immediate cause of his death was 
listed as cardio-respiratory arrest due to or as a 
consequence of gangrene, osteomyelitis and diabetes mellitus.  
There was no autopsy performed.  

2.  The Veteran was hospitalized at the VAMC in Puerto Rico 
from August 2 to September [redacted], 2001, during which time he 
underwent above the knee amputation on the left side due to 
infection which existed prior to being hospitalized; he died 
while hospitalized.  

3.  The competent evidence of record does not demonstrate 
that the Veteran's death was caused by the August to 
September 2001 VA hospitalization, to include the medical and 
surgical treatment provided during that time. 

4.  There is no indication that the Veteran's death was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or that it was proximately caused by an 
event not reasonably foreseeable, in conjunction with the VA 
hospitalization and treatment provided in August and 
September 2001.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151, for the cause of the Veteran's death have 
not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. 38 C.F.R. 
§ 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Certain additional VCAA notice requirements attach in the 
context of a claim for DIC benefits based on service 
connection for the cause of death.  Generally, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in May 2004, June 2004 and 
December 2007 that fully addressed the aforementioned notice 
elements and was sent prior and subsequent to the initial RO 
decision in this matter.  The RO readjudicated the case in 
March 2010, curing any procedural/timing defect.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1344 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence, as well as informing her of 
provisions and evidentiary requirements specific to cause of 
death claims and claims brought under the provisions of 
38 U.S.C.A. § 1151.  

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as the claim on 
appeal is being denied, no effective date or rating 
percentage will be assigned, thus, the Board finds that there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  A 
VA medical opinion was obtained in 2009.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the appellant's behalf.  See 38 
U.S.C.A. §5103A and 38 C.F.R. § 3.159(c)-(e).  The Board 
finds that as to the claim being decided herein on appeal, 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The appellant filed an original claim brought under the 
provisions of 38 U.S.C.A. § 1151 in May 2002 with a follow-up 
claim filed in May 2004.  She maintains that the Veteran's 
death was the result of malpractice associated with his 
hospitalization at the VAMC in San Juan, Puerto Rico, from 
August 2, 2001 to September [redacted], 2001.  

The Veteran's death certificate is on file which reflects 
that he died at the VAMC in September 2001 at the age of 80.  
The immediate cause of his death was listed as cardio-
respiratory arrest due to or as a consequence of gangrene, 
osteomyelitis and diabetes mellitus.  There was no autopsy 
performed.  

The evidence in this case reflects that the Veteran had a 
long-history of multiple medical problems.  A VA 
hospitalization report of 1965 reflects that diabetes 
mellitus was diagnosed at least as of that time.  A VA 
examination of 1991 reflects that the Veteran's complaints 
included weakness and numbness of the legs and that diagnoses 
of diabetes mellitus with peripheral neuropathy and 
peripheral vascular insufficiency were made.  When examined 
by VA in 2000, the diagnoses included: diabetes mellitus with 
peripheral neuropathy; hypertensive cardiovascular disease; 
and congestive heart failure.  Arterial studies of the lower 
extremities performed in early October 2000 revealed 
significant stenosis of the calf arteries bilaterally.  
Private medical records reflect that the Veteran was 
hospitalized from September to October 2000, during which 
time the left first toe was amputated due to gangrene.  Below 
the knee amputation on the right side was performed in March 
2001 due to gangrene.  In April 2001, the Veteran underwent 
physical therapy following the below the knee amputation.  
Pertinent diagnoses made at that time included: diabetes 
mellitus; coronary artery disease (CAD); peripherovascular 
insufficiency and status post osteomyelitis. 

The file contains a VA discharge summary relating to the 
Veteran's hospitalization from August 2, 2001 to September [redacted], 
2001.  The report indicates that the Veteran was admitted due 
to left foot cellulitis with severe peripheral venous 
insufficiency and necrosis of the second and third toes of 
the left foot.  A bone scan revealed vascular bone lesions on 
the first left toe indicative of osteomyelitis and absence of 
bone metabolism and perfusion in the second and third toes.  
The Veteran was started on IV antibiotics with good 
improvement and was continued on this regimen until surgical 
consult was undertaken.  Upon consult with the Veteran's 
family, the options were presented to them were below and 
above the knee amputation.  The family initially agreed upon 
foot amputation which was not possible due to peripheral 
venous insufficiency, and ultimately agreed upon above the 
knee amputation.  The Veteran was stable until the day of the 
amputation.  Upon returning from the procedure, the Veteran 
had two episodes of decreased blood pressure.  IV fluids were 
given, but ultimately, he started to decompensate and died in 
the hospital.

The daily treatment records coincident with the August and 
September 2001 VA hospitalization include an August 2, 2001 
consultation sheet which reveals assessments of anemia and 
low hemoglobin levels and indicates that the Veteran was 
found medically unstable with hemoglobin - HGB of 8.5, and 
hematocrit - HCT of 26.2).  An August 3, 2001 NPTF Patient 
Transfer Note included a diagnoses of anemia and it appears 
that a blood transfusion took place, following which a 
hemoglobin level of 10 was shown.  Records dated from August 
18 to 22, 2001 reflect that the Veteran was stable and 
afebrile.  An August 23, 2001 progress note for purposes of 
medical clearance reflects that risk assessments were made 
which included a 2% risk of death and an 11% chance of 
serious complications.  A note dated on August 27, 2001 
indicates that the infection process was a concern.  On 
August 30, 2001, the Veteran was alert, but disoriented, and 
he was bedridden due to a necrotic process of the right foot.  

The VA operative report of August 31, 2001 indicates that the 
Veteran tolerated the procedure well and left the operating 
room in stable condition.  Lab testing revealed HGB of 11.3 
(reference range of 12.6 - 17.8) and HCT of 35.4% (reference 
range of 37.9 - 54.5).  The treating resident noted that the 
Veteran was hemodinamically stable and without 
cardiopulmonary distress.  A note dated on September 1, 2001, 
indicated that there was no evidence of bleeding or 
infection.  On September 2, 2001, the Veteran was noted to 
have had an episode of hypotension, but was his condition was 
described as stable, with no signs of sepsis or fever.  The 
Veteran was found to be non-responsive on September [redacted], 2001 
and resuscitative measures were unsuccessful.

In December 2009, a VA physician reviewed the claims folder 
and death certificate and provided the following opinions: 
(1) VA met the standard of care for the treatment of the 
Veteran during his last hospitalization from August 2, 2001 
until his death on September [redacted], 2001; and (2) cardio-
respiratory arrest was less likely than not caused by or a 
result of anemia that was shown during his final 
hospitalization.  The physician explained that the Veteran 
was elderly and had a history of numerous medical conditions 
including diabetes, peripheral vascular disease and chronic 
anemia.  The physician indicated that upon presentation to 
the VAMC in early August 2001, there was evidence of severely 
compromised peripheral arterial circulation and IV 
antibiotics were started.  The doctor noted that the Veteran 
was shown to have low HGB level of 8.5 on admission, which 
improved to 10 following a blood transfusion. 

The physician noted that the surgeon had recommended 
amputation, which was necessary because antibiotic treatment 
was unlikely to be successful due to the fact that peripheral 
circulation was zero in some areas of the foot.  The Veteran 
was not competent so the family was consulted and accepted 
the treatment recommendation.  A doctor of internal medical 
issued the medical clearance for the surgery and noted that 
the Veteran was a high risk for surgical complications with 
an estimated death risk of 2% due to so many comorbidities.  
The doctor noted that the amputation was necessary otherwise 
the infection was going to continue, sepsis would have 
developed and death would have followed.  The physician 
summarized the post-surgical records which indicated that the 
procedure was tolerated well and that the Veteran was stable.  
She explained that the treatment rendered by VA was 
consistent with the standards of care described in current 
medical literature.  

The physician also pointed out that the Veteran's HGB was 
11.3 grams on August 31, 2001 before going to the operating 
room.  She explained that while this was not normal, it was 
not a contraindication for surgery because the surgery was 
undertaken to ameliorate a life-threatening infection and 
that therefore the medical clearance was justified.  She 
pointed out that HGB was 10.3 grams on September 1, 2001, 
which was sufficient to maintain the Veteran in stable 
condition post-operatively.  Based on these facts, the 
physician reiterated that anemia was not the likely cause of 
the cardio-respiratory arrest.  She also observed that since 
the family had not authorized an autopsy, she was unable to 
determine the cause of the cardio-respiratory arrest without 
resort to mere speculation, but she was able to determine 
that it was less likely than not that the anemia that the 
Veteran presented with upon admission was the cause of the 
cardio-respiratory arrest.  



Analysis

The appellant is seeking DIC under 38 U.S.C.A. § 1151 for the 
Veteran's death.  Specifically, she claims that the VAMC in 
San Juan, Puerto Rico, was negligent in that medical 
personnel should not have operated on the Veteran on August 
31, 2001, for a left above knee amputation because he was 
anemic and had low hemoglobin levels.  She believes that this 
led to the immediate cause of the Veteran's death due to 
cardiac respiratory arrest.  For the reasons that follow, the 
Board concludes that compensation under section 1151 is not 
warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
appellant does not contend, nor does the evidence reflect 
that consideration under any other theory of entitlement is 
warranted in conjunction with this appeal (other theories of 
entitlement were previously considered by the Board in a 2006 
decision).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations implemented the 
provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. 
§ 3.361.  The RO specifically provided notice of 38 C.F.R. § 
3.361 to the appellant in the Statement of the Case issued in 
September 2008.

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2009).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability must be 
attributable to: (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 
C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2009).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009).

There must be evidence of additional disability, as shown by 
comparing a veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

In addition, since a section 1151 claim is a claim for 
disability compensation, as with a claim for service 
connection, a veteran not only is required to establish that 
additional disability occurred following VA treatment but 
also must submit sufficient evidence of a causal nexus 
between that event and his or her current disability, i.e. 
that additional disability was due to negligent or otherwise 
substandard VA medical care, to be ultimately successful on 
the merits of the claim.  See Wade v. West, 11 Vet. App. 302, 
305 (1998); see also Jimison v. West, 13 Vet. App. 75, 77-78 
(1999) (claim for benefits under 38 U.S.C. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment).

The Board has considered the appellant's contentions to the 
effect that negligence was shown by VA medical personnel for 
improperly operating on the Veteran on August 31, 2001, at 
which time a left above knee amputation was performed, 
because he was anemic and had low hemoglobin levels during 
hospitalization.  She believes that this led to the immediate 
cause of the Veteran's death due to cardiac respiratory 
arrest.  Unfortunately, competent and probative evidence on 
file does not support the appellant's contentions.

In this case, the Veteran's death occurred while hospitalized 
at a VA facility and during the treatment at issue.  To 
establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a Veteran received care, treatment, or 
examination, and that the additional disability or death 
occurred thereafter does not establish a causal relationship 
between the two.  See 69 Fed. Reg. 46,433-35, codified at 38 
C.F.R. § 3.361(c)(1) (2009).

At the outset, the Board wishes to clarify that the infection 
for which the Veteran was hospitalized and treated by VA from 
August to September 2001, which ultimately required an 
operative procedure of above the knee amputation on the left 
sideto treat the infection, was present prior to the VA care 
at issue.  The clinical records reflect that there were no 
indications of any complications associated with the 
amputation performed on August 31, 2001.  It is also clear 
that the Veteran had numerous severe medical conditions from 
which he suffered and was in ill health even prior to being 
hospitalized in August 2001, as summarized in the clinical 
records on file.  In addition, the file contains an informed 
medical opinion provided in 2009, which was provided based on 
a review of the pertinent facts and medical evidence, to the 
effect that cardio-respiratory arrest was less likely than 
not caused by or a result of anemia that was shown during his 
final hospitalization.  The physician explained that the 
Veteran was elderly and had a history of numerous medical 
conditions including diabetes, peripheral vascular disease 
and chronic anemia.  As such, the Board cannot conclude that 
his death was caused by the treatment at issue, as opposed to 
being merely coincident with it.

The Board has also considered the appellant's argument that 
negligence or malpractice was shown by the fact that VA 
personnel proceeded with surgery despite notations of anemia 
and low hemoglobin levels during the Veteran's VA 
hospitalization.  On this point, the Board finds that the 
most probative evidence of record consists of a VA medical 
opinion provided in 2009, which was provided based upon a 
full review of the pertinent evidence and records of the 
August to September 2001 VA hospitalization.  As an initial 
matter, the physician found that there was nothing improper 
about proceeding with the surgery.  She explained that the 
Veteran's lab findings improved and stabilized since his 
admission to the point that it was advisable for him to 
undergo the procedure and pointed out that the Veteran faced 
almost certain death due to infection should the surgery not 
have been undertaken.  In addition, she specifically 
concluded that VA met the standard of care for the treatment 
of the Veteran during his last hospitalization from August 2, 
2001 until his death on September [redacted], 2001.  As such there was 
no negligence or carelessness shown by the decision to 
proceed with the surgery on August 31, 2001, in the 
performance of the surgery itself, or during any part of his 
hospitalization and treatment.  

Concerning the matter of foreseeability, the predicate to a 
determination of whether there was "an event not reasonably 
foreseeable" (in this case, the Veteran's death) is that such 
event must have been "caused" by VA hospital care or medical 
treatment.  Here, the clinical records contain indications to 
the effect that death was a possible risk of the surgery.  As 
referenced by the physician in her 2009 opinion, the doctor 
of internal medical that issued the medical clearance for the 
surgery noted that the Veteran was a high risk for surgical 
complications with an estimated death risk of 2% due to so 
many comorbidities (see August 23, 2001 progress note).  
Although the Veteran's death arguably may not in fact have 
been reasonably foreseeable it was certainly a known 
possibility; however, as discussed above, a preponderance of 
the evidence of record indicates that the death was not 
"caused" by VA treatment or lack thereof and hence it cannot 
be said that the possibility of death was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361(d) (2009). 

The Board has considered the appellant's arguments and 
statements to the effect that negligence on the part of the 
VA staff caused or contributed to the Veteran's death  The 
Board recognizes that lay statements may serve to support 
claims by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability 
subject to lay observation.  38 C.F.R. § 3.303(a); See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, the issue in this case is a complex matter which 
requires specialized training for a determination as to 
causation, standard of care, foreseeability, etc., and it is 
therefore not susceptible of resolution by lay opinions.  In 
essence, there is no evidence in this case which reflects 
that the appellant possesses the requisite medical training 
or expertise necessary to render her competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In contrast, the Board finds the VA medical opinion of 2009 
to represent the most probative evidence in this case.  This 
opinion is considered probative as it was definitive, based 
upon a complete review of the entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). Moreover, the appellant has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to VA treatment.  While 
the Board is sympathetic to the appellant's contentions, in 
the final analysis, competent medical opinion has been 
adduced which is informed and does not support her 
assertions.  Simply put, the appellant has submitted no 
competent evidence which tends to substantiate her 
contentions that the Veteran's death resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical and/or surgical treatment to the 
Veteran.  For this and other reasons explained herein, the 
Board concludes that the preponderance of the evidence is 
against the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1151 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


